Case: 6:17-cv-00084-REW-HAI Doc #: 196-77 Filed: 07/09/19 Page: 1 of 14 - Page ID#:
                                     8755



                    ,17+(81,7('67$7(6',675,&7&2857)257+(
                  ($67(51',675,&72).(178&.</21'21',9,6,21



 $0$1'$+26.,16DQG-21$7+$1             
 7$</25                                
                                                      &DVH1R&9
            3ODLQWLIIV                  
                                                      +RQ52%(57(:(,5
            Y                           
                                           0DJ+$1/<$,1*5$0
 .12;&2817<(7$/.              
                                                      -85<75,$/'(0$1'('
            'HIHQGDQWV




                               (;+,%,7
Case: 6:17-cv-00084-REW-HAI Doc #: 196-77 Filed: 07/09/19 Page: 2 of 14 - Page ID#:
                                     8756




                                NO. 17-cv-84

                   AMANDA HOSKINS, ET AL.
                                        V.

                      KNOX COUNTY, ET AL.


                               DEPONENT:
                   SHERIFF MICHAEL SMITH


                                    DATE:
                              March 28, 2018
     Case: 6:17-cv-00084-REW-HAI Doc #: 196-77 Filed: 07/09/19 Page: 3 of 14 - Page ID#:
                                          8757

∑1∑∑∑IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
∑2∑∑∑∑∑∑∑∑∑∑∑DISTRICT OF KENTUCKY
∑3∑∑∑∑∑∑∑∑∑∑∑∑∑NO. 17-cv-84
∑4∑∑∑∑∑∑∑∑∑∑∑HON. DAVID L. BUNNING
∑5∑∑∑∑∑∑∑∑∑∑∑HON. CANDACE J. SMITH
∑6
∑7∑∑∑∑∑∑∑∑∑∑AMANDA HOSKINS, et al.,
∑8∑∑∑∑∑∑∑∑∑∑∑∑∑PLAINTIFFS
∑9
10∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑V.
11
12∑∑∑∑∑∑∑∑∑∑∑KNOX COUNTY, et al.,
13∑∑∑∑∑∑∑∑∑∑∑∑∑DEFENDANTS
14
15
16
17
18
19
20
21
22
23∑∑DEPONENT:∑SHERIFF MICHAEL SMITH
24∑∑DATE:∑∑∑MARCH 28, 2018
25∑∑REPORTER:∑JESSICA VAN TILBURG
Case: 6:17-cv-00084-REW-HAI   Doc #: 196-77
           The Deposition of SHERIFF MICHAEL Filed:
                                             SMITH, 07/09/19
                                                      taken onPage:
                                                               March4 of
                                                                      28,142018
                                                                            - Page ID#:
                                       8758                                           2..5
                                                           Page 2                                                           Page 4
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑APPEARANCES                                          ∑1∑∑∑∑∑∑∑∑∑∑∑APPEARANCES CONTINUED
∑2                                                                  ∑2
∑3∑∑ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, et al.:            ∑3∑∑ON BEHALF OF THE DEFENDANTS, JOHN PICKARD AND DEREK
∑4∑∑ELLIOT SLOSAR                                                   ∑4∑∑EUBANKS:
∑5∑∑AMY ROBINSON-STAPLES                                            ∑5∑∑JASON WILLIAMS
∑6∑∑LOEVY & LOEVY                                                   ∑6∑∑WILLIAMS FARMER & TOWE
∑7∑∑311 NORTH ABERDEEN STREET                                       ∑7∑∑303 SOUTH MAIN STREET
∑8∑∑THIRD FLOOR                                                     ∑8∑∑P.O. BOX 3199
∑9∑∑CHICAGO, ILLINOIS 60607                                         ∑9∑∑LONDON, KENTUCKY 40743
10∑∑TELEPHONE NO.: (312) 243-5900                                   10∑∑TELEPHONE NO.: (606) 877-5291
11∑∑E-MAIL: ELLIOT@LOEVY.COM                                        11∑∑E-MAIL: JASON@WFTLAW.COM
12                                                                  12
13∑∑ON BEHALF OF THE DEFENDANTS, BRIAN JOHNSON, MARK                13
14∑∑MEFFORD, JACKIE JOSEPH, AND DALLAS EUBANKS:                     14
15∑∑SHAWNA VIRGIN KINCER                                            15
16∑∑CODY WEBER                                                      16
17∑∑KENTUCKY STATE POLICE GENERAL COUNSEL                           17
18∑∑919 VERSAILLES ROAD                                             18
19∑∑FRANKFORT, KENTUCKY 40601                                       19
20∑∑TELEPHONE NO.: (502) 573-1636                                   20
21∑∑E-MAIL: SHAWNA.KINCER@KY.GOV                                    21∑∑ALSO PRESENT: CHRIS MILLS, ASSISTANT KNOX COUNTY
22                                                                  22∑∑ATTORNEY; JASON YORK, KENTUCKY STATE POLICE; AMANDA
23                                                                  23∑∑HOSKINS, PLAINTIFF; JONATHAN TAYLOR, PLAINTIFF; LACEE
24                                                                  24∑∑TOWNSEND, VIDEOGRAPHER
25                                                                  25


                                                           Page 3                                                           Page 5
∑1∑∑∑∑∑∑∑∑∑∑∑APPEARANCES CONTINUED                                  ∑1∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑INDEX
∑2                                                                  ∑2∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
∑3∑∑ON BEHALF OF THE DEFENDANTS, JASON YORK AND TROOPER             ∑3∑∑DIRECT EXAMINATION BY MR. SLOSAR∑∑∑∑∑∑∑∑8
∑4∑∑BUNCH:                                                          ∑4
∑5∑∑DERRICK T. WRIGHT                                               ∑5
∑6∑∑STURGILL, TURNER, BARKER & MOLONEY, PLLC.                       ∑6∑∑∑∑∑∑∑∑∑∑∑∑∑∑EXHIBITS
∑7∑∑333 WEST VINE STREET                                            ∑7∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
∑8∑∑SUITE 1500                                                      ∑8∑∑1 - POLICY AND PROCEDURES∑∑∑∑∑∑∑∑∑∑∑10
∑9∑∑LEXINGTON, KENTUCKY 40507                                       ∑9∑∑2 - STATUS UPDATE∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑22
10∑∑TELEPHONE NO.: (859) 255-8581                                   10
11∑∑E-MAIL: DWRIGHT@STURGILLTURNER.COM                              11
12                                                                  12
13∑∑ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON AND CITY OF         13
14∑∑BARBOURVILLE:                                                   14
15∑∑LICHA H. FARAH, JR.                                             15
16∑∑WARD HOCKER THORNTON                                            16
17∑∑333 WEST VINE STREET                                            17
18∑∑SUITE 1100                                                      18
19∑∑LEXINGTON, KENTUCKY 40507                                       19
20∑∑TELEPHONE NO.: (859) 422-6000                                   20
21∑∑E-MAIL: LFARAH@WHTLAW.COM                                       21
22                                                                  22
23                                                                  23
24                                                                  24
25                                                                  25
Case: 6:17-cv-00084-REW-HAI   Doc #: 196-77
           The Deposition of SHERIFF MICHAEL Filed:
                                             SMITH, 07/09/19
                                                      taken onPage:
                                                               March5 of
                                                                      28,142018
                                                                            - Page ID#:
                                       8759                                           6..9
                                                              Page 6                                                                  Page 8
∑1∑∑∑∑∑∑∑∑∑∑∑∑∑STIPULATION                                             ∑1∑∑∑∑Broughton and the City of Barboursville.
∑2                                                                     ∑2∑∑∑∑∑∑∑VIDEOGRAPHER:∑Sir, will you raise your right
∑3                                                                     ∑3∑∑∑∑hand to be sworn in by the reporter?
∑4∑∑The VIDEO deposition of SHERIFF MICHAEL SMITH taken at             ∑4∑∑∑∑∑∑∑COURT REPORTER:∑Do you solemnly swear or
∑5∑∑the HAMPTON INN, 200 ALAMO DRIVE, LONDON, KENTUCKY 40741           ∑5∑∑∑∑affirm the testimony you're about to give will be
∑6∑∑on WEDNESDAY, the 28th day of MARCH, 2018 at                       ∑6∑∑∑∑the truth, the whole truth, and nothing but the
∑7∑∑approximately 8:40 a.m.; said deposition was taken                 ∑7∑∑∑∑truth?
∑8∑∑pursuant to the FEDERAL Rules of Civil Procedure. It is            ∑8∑∑∑∑∑∑∑THE WITNESS:∑Yes.
∑9∑∑agreed that JESSICA VAN TILBURG, being a Notary Public             ∑9∑∑∑∑∑∑∑COURT REPORTER:∑Thank you.
10∑∑and Court Reporter for the State of KENTUCKY, may swear            10∑∑∑∑∑∑∑∑∑DIRECT EXAMINATION
11∑∑the witness and that the reading and signing of the                11∑∑BY MR. SLOSAR:
12∑∑completed transcript by the witness is not waived.                 12∑∑∑∑Q∑∑Good morning, Sheriff Smith.
13                                                                     13∑∑∑∑A∑∑Good morning.
14                                                                     14∑∑∑∑Q∑∑My name's Elliot Slosar.∑I represent some of
15                                                                     15∑∑the plaintiffs in this case, and I just am going to ask
16                                                                     16∑∑you some limited questions this morning about efforts
17                                                                     17∑∑that you've taken to find Sheriff Pickard's personnel
18                                                                     18∑∑file.∑Okay?
19                                                                     19∑∑∑∑A∑∑Yes.
20                                                                     20∑∑∑∑Q∑∑I tend to not ask questions perfectly.∑So if
21                                                                     21∑∑there's a question I ask you and you don't understand
22                                                                     22∑∑it, please just let me know and I'd be happy to ask it a
23                                                                     23∑∑better way, okay?∑In that same respect, if you answer a
24                                                                     24∑∑question that I ask you, I'm going to assume that you
25                                                                     25∑∑understood what was being asked; is that fair?

                                                              Page 7                                                                  Page 9
∑1∑∑∑∑∑∑∑PROCEEDINGS                                                   ∑1∑∑∑∑A∑∑Okay.
∑2∑∑∑∑VIDEOGRAPHER:∑My name is Lacee Townsend.∑I'm                     ∑2∑∑∑∑Q∑∑Okay.∑You're already doing this, and I don't
∑3∑∑the video technician today.∑Jessica Van Tilburg is                 ∑3∑∑expect you to have any problems with this, but and
∑4∑∑the court reporter.∑Today is the 28th day of                       ∑4∑∑please just continue to answer questions verbally
∑5∑∑March, 2018. The time is 8:40 a.m.∑We are at the                   ∑5∑∑instead of, you know, through a nod of the head or a
∑6∑∑Hampton Inn located in London, Kentucky to take the                ∑6∑∑similar answer.
∑7∑∑deposition of Sheriff Mike Smith in the matter of                  ∑7∑∑∑∑A∑∑Yes.
∑8∑∑Amanda Hoskins, et al. v. Knox County, et al.,                     ∑8∑∑∑∑Q∑∑You may hear objections.∑I doubt you will in
∑9∑∑pending in the United States District Court for the                ∑9∑∑your deposition, but if you do, just allow for the other
10∑∑Eastern District of Kentucky, number 17-cv-84; will                10∑∑attorney to make their record.∑There's no court here
11∑∑Counsel please identify themselves for the record?                 11∑∑today to determine the validity of the objection, so
12∑∑∑∑MR. SLOSAR:∑Elliot Slosar for Plaintiffs                         12∑∑you'll be able to answer after they object, okay?
13∑∑Amanda Hoskins and Jonathan Taylor.                                13∑∑∑∑A∑∑Okay.
14∑∑∑∑MR. WILLIAMS:∑Jason Williams.∑I'm here on                        14∑∑∑∑Q∑∑If at any time you want to consult with your
15∑∑behalf of Defendant Pickard and Derek Eubanks and                  15∑∑attorney or use the washroom, although I promise it's
16∑∑Knox County.                                                       16∑∑going to be very, very short this morning, just let me
17∑∑∑∑MR. MILLS:∑Christopher Mills.∑I'm here to                        17∑∑know.
18∑∑represent the witness, Mike Smith.                                 18∑∑∑∑A∑∑Okay.
19∑∑∑∑MR. WRIGHT:∑Derrick Wright on behalf of                          19∑∑∑∑Q∑∑I'd be happy to give you a break to do either,
20∑∑Defendants Jason York and Jason Bunch.                             20∑∑okay?∑Mr. Smith, can you please state what position you
21∑∑∑∑MS. KINCER:∑Shawna Kincer and Cody Weber on                      21∑∑currently hold at the Knox County Sheriff's Department?
22∑∑here on behalf of Defendants Mark Mefford, Dallas                  22∑∑∑∑A∑∑I am the Knox County sheriff.
23∑∑Eubanks, Brian Johnson, Jackie Joseph, and Kelly                   23∑∑∑∑Q∑∑When were you elected to become the Knox
24∑∑Faris.                                                             24∑∑County sheriff?
25∑∑∑∑MR. FARAH:∑Licha Farah on behalf of Mike                         25∑∑∑∑A∑∑I began office January of 2015, January 1.
Case: 6:17-cv-00084-REW-HAI   Doc #: 196-77
           The Deposition of SHERIFF MICHAEL Filed:
                                             SMITH, 07/09/19
                                                      taken onPage:
                                                               March6 of
                                                                      28,142018
                                                                            - Page ID#:
                                       8760                                         10..13
                                                               Page 10                                                                  Page 12
∑1∑∑∑∑Q∑∑And at the time that you became sheriff, who                    ∑1∑∑∑∑A∑∑Yeah.∑Some of these orders would be in -- in
∑2∑∑were you replacing?                                                  ∑2∑∑my policy and procedure manual.
∑3∑∑∑∑A∑∑The former sheriff, John Pickard.                               ∑3∑∑∑∑Q∑∑Okay.∑And are there additional policies and
∑4∑∑∑∑Q∑∑Okay.∑And as sheriff of Knox County, are you                    ∑4∑∑procedures in place today that were not listed on this
∑5∑∑familiar with the policies and procedures in place, at               ∑5∑∑table of contents?
∑6∑∑least beginning in 2015 through today?                               ∑6∑∑∑∑A∑∑I would -- yes.∑I -- I would think so.∑Yes.
∑7∑∑∑∑A∑∑I am familiar with my policies that I                           ∑7∑∑∑∑Q∑∑Do you recall --
∑8∑∑initiated in January of 2015.∑Yes.                                   ∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑Q∑∑Okay.∑Sir, before you -- I'm going to refer                     ∑9∑∑∑∑Q∑∑-- any of those topics?
10∑∑you to Exhibit number 1, which is the policies and                   10∑∑∑∑A∑∑I can't.∑Not -- not exactly.∑No.
11∑∑procedures of Knox County; do you see that Exhibit, sir?             11∑∑∑∑Q∑∑Okay.∑All I would ask is that after this
12∑∑∑∑∑∑∑∑∑∑(EXHIBIT 1 MARKED FOR IDENTIFICATION)                        12∑∑deposition whenever you get a chance if you can copy the
13∑∑∑∑A∑∑I do.                                                           13∑∑current policies and procedures and give a copy to your
14∑∑∑∑Q∑∑Okay.∑Were these policies and procedures that                   14∑∑lawyer.∑I just ask that they produce them to us; is
15∑∑you're looking at, were these in effect at the time that             15∑∑that okay?
16∑∑you took over office in --                                           16∑∑∑∑A∑∑Why would I need to do that for my policies
17∑∑∑∑A∑∑Sir, when I took over office, I -- I had no                     17∑∑and procedures?
18∑∑knowledge of these policies and procedures.                          18∑∑∑∑∑∑∑MR. MILLS:∑Just to show current policy --
19∑∑∑∑Q∑∑Had you ever seen these policies and --                         19∑∑∑∑∑∑∑THE WITNESS:∑Okay.
20∑∑∑∑A∑∑No, sir.                                                        20∑∑∑∑∑∑∑MR. MILLS:∑-- and procedures and stuff. I
21∑∑∑∑Q∑∑-- procedures prior to that?                                    21∑∑∑∑don't see any issue with that, providing them with
22∑∑∑∑A∑∑No, sir.                                                        22∑∑∑∑the --
23∑∑∑∑Q∑∑At the time that you took office in January of                  23∑∑∑∑∑∑∑THE WITNESS:∑Okay.
24∑∑2015, were you aware of whether any policies or                      24∑∑∑∑∑∑∑MR. MILLS:∑-- policies and procedures.
25∑∑procedures were in effect at the Knox County Sheriff's               25∑∑∑∑∑∑∑THE WITNESS:∑Okay.

                                                               Page 11                                                                  Page 13
∑1∑∑Department?                                                          ∑1∑∑∑∑∑∑∑MR. MILLS:∑I don't think that --
∑2∑∑∑∑A∑∑I was not aware of any policies or procedures                   ∑2∑∑BY MR. SLOSAR:
∑3∑∑at the Knox County Sheriff's Department when I took over             ∑3∑∑∑∑Q∑∑We just want to see the changes --
∑4∑∑in January of 2015.                                                  ∑4∑∑∑∑A∑∑Oh, okay.
∑5∑∑∑∑Q∑∑Prior to coming into this deposition today,                     ∑5∑∑∑∑Q∑∑-- that took effect from Sheriff Pickard's
∑6∑∑have you ever seen the policies and procedures manual                ∑6∑∑administration.
∑7∑∑that's before you?                                                   ∑7∑∑∑∑A∑∑Because I wasn't, you know, involved with this
∑8∑∑∑∑A∑∑First time I've seen it.                                        ∑8∑∑situation --
∑9∑∑∑∑Q∑∑Does your office maintain -- well, does the                     ∑9∑∑∑∑Q∑∑Sure.
10∑∑Knox County Sheriff's Department currently maintain                  10∑∑∑∑A∑∑-- at all.∑Yeah.
11∑∑written policies and procedures?                                     11∑∑∑∑Q∑∑Yeah.∑No.∑I understand you're --
12∑∑∑∑A∑∑Yes, sir.∑Currently we do.∑Yes.                                 12∑∑∑∑A∑∑Okay.
13∑∑∑∑Q∑∑Okay.∑And are those policies and procedures                     13∑∑∑∑Q∑∑-- not a party here.
14∑∑different than the manual that's before you?                         14∑∑∑∑A∑∑Right.
15∑∑∑∑A∑∑Yes.∑I -- well, I assume -- I mean, I -- I                      15∑∑∑∑Q∑∑I understand that.∑Sure.∑Where -- you know,
16∑∑initiated my own policy and procedures.∑I haven't had a              16∑∑there are some -- you know, Sheriff Pickard testified
17∑∑chance to review these, but some of these may be                     17∑∑recently as to where he believed that these -- his
18∑∑incorporated in those.∑I'm not sure.                                 18∑∑policies and procedures were in place in the Knox County
19∑∑∑∑Q∑∑Okay.∑But looking at the first page of the                      19∑∑Sheriff's Department, so I'm going to ask you some
20∑∑table of contents --                                                 20∑∑questions about where you keep yours --
21∑∑∑∑A∑∑Uh-huh.                                                         21∑∑∑∑A∑∑Yes, sir.
22∑∑∑∑Q∑∑-- does this table of contents -- well, let me                  22∑∑∑∑Q∑∑-- okay?
23∑∑ask it a different way; is this the same table of                    23∑∑∑∑A∑∑Yes, sir
24∑∑contents for the policies and procedures of Knox County              24∑∑∑∑Q∑∑Where are the written policies and procedures
25∑∑that are still in effect today?                                      25∑∑of the Knox County Sheriff's Department currently
Case: 6:17-cv-00084-REW-HAI   Doc #: 196-77
           The Deposition of SHERIFF MICHAEL Filed:
                                             SMITH, 07/09/19
                                                      taken onPage:
                                                               March7 of
                                                                      28,142018
                                                                            - Page ID#:
                                       8761                                         14..17
                                                               Page 14                                                                  Page 16
∑1∑∑maintained?                                                          ∑1∑∑∑∑Q∑∑At the time that you took over as sheriff in
∑2∑∑∑∑A∑∑I keep a copy in my office as well as my chief                  ∑2∑∑January of 2015, was a personnel file maintained for
∑3∑∑deputy's office, and as well as in the deputy office in              ∑3∑∑every employee of the Knox County Sheriff's Department?
∑4∑∑the -- in the sheriff's office.                                      ∑4∑∑∑∑A∑∑For my employees?
∑5∑∑∑∑Q∑∑Who's the current chief deputy?                                 ∑5∑∑∑∑Q∑∑Yes.
∑6∑∑∑∑A∑∑Everett Johnson.∑He's my captain.                               ∑6∑∑∑∑A∑∑Yes.∑Yes.∑We have a personnel file for my
∑7∑∑∑∑Q∑∑Okay.∑And who's the deputy who also has a set                   ∑7∑∑employees.∑Yes.
∑8∑∑of these written policies and procedures?                            ∑8∑∑∑∑Q∑∑Prior to you becoming sheriff, do you know
∑9∑∑∑∑A∑∑Well, all of my deputies would be --                            ∑9∑∑whether personnel files were maintained for employees of
10∑∑∑∑Q∑∑All of them?                                                    10∑∑the Knox County Sheriff's Department?
11∑∑∑∑A∑∑Yeah.∑Yes, sir.                                                 11∑∑∑∑A∑∑Under Sheriff Pickard, is that how you --
12∑∑∑∑Q∑∑Okay.                                                           12∑∑∑∑Q∑∑Yes.
13∑∑∑∑A∑∑I have a -- a deputies' room in the office and                  13∑∑∑∑A∑∑No, sir.∑I'm not aware.
14∑∑-- and the manual's in -- in the deputies' room where                14∑∑∑∑Q∑∑Okay.∑Is a personnel file maintained at the
15∑∑they would all have access to it and all review it. Yes.             15∑∑Knox County Sheriff's Department for you, as a sheriff?
16∑∑∑∑Q∑∑So currently in the Knox County Sheriff's                       16∑∑∑∑A∑∑Yes, sir.
17∑∑Department, every deputy under your command has access               17∑∑∑∑Q∑∑Okay.∑So under the policies and procedures in
18∑∑to the written policies and procedures?                              18∑∑place today, you understood those policies to require
19∑∑∑∑A∑∑Yes, sir.                                                       19∑∑that the acting sheriff maintain a personnel file,
20∑∑∑∑Q∑∑And that's something that took effect after                     20∑∑correct?
21∑∑you became sheriff --                                                21∑∑∑∑A∑∑Yes.∑I have.∑Yes.
22∑∑∑∑A∑∑Yes, sir.                                                       22∑∑∑∑Q∑∑Now, Sheriff Pickard has testified in this
23∑∑∑∑Q∑∑-- is that right?                                               23∑∑litigation that he had a personnel file at the Knox
24∑∑∑∑A∑∑Yes.                                                            24∑∑County Sheriff's Department at the time that he left.
25∑∑∑∑Q∑∑To your understanding, at the time you became                   25∑∑And my understanding is that you conducted a search of

                                                               Page 15                                                                  Page 17
∑1∑∑sheriff, was that ever done by Sheriff Pickard?                      ∑1∑∑the Knox County Sheriff's Department prior to coming in
∑2∑∑∑∑A∑∑I'm not sure.∑I can't answer that question                      ∑2∑∑here today to look for Sheriff Pickard's personnel file;
∑3∑∑because I wasn't there at the time, so                               ∑3∑∑is that correct, sir?
∑4∑∑∑∑Q∑∑Okay.∑I understand that -- it's my                              ∑4∑∑∑∑A∑∑That is correct.
∑5∑∑understanding that you had never seen the policies and               ∑5∑∑∑∑Q∑∑Okay.∑Can you please tell us what steps you
∑6∑∑procedures manual that's before you that was signed by               ∑6∑∑have taken to search for Sheriff Pickard's personnel
∑7∑∑John Pickard on January 17, 2014; is that right?                     ∑7∑∑file?
∑8∑∑∑∑A∑∑Correct.                                                        ∑8∑∑∑∑A∑∑Yes, sir.∑I have personally searched the
∑9∑∑∑∑Q∑∑Okay.∑I'm going to ask you to turn to the                       ∑9∑∑office and the -- the outbuilding where we keep, you
10∑∑second page.∑At the top of that page it says,                        10∑∑know, older documents.∑My administrative personnel have
11∑∑"Personnel Records"; do you see that?                                11∑∑-- have looked for the files, and the -- and -- and we
12∑∑∑∑A∑∑I do.                                                           12∑∑were unable to locate those files that you're talking
13∑∑∑∑Q∑∑Okay.∑According to these policies, and, you                     13∑∑about.
14∑∑know, I understand your testimony that you had never                 14∑∑∑∑Q∑∑So does it -- and where have you -- you said
15∑∑seen these before, but according to these policies, the              15∑∑that you searched the office yourself?
16∑∑letter B says that a personnel file is to be maintained              16∑∑∑∑A∑∑Yes, sir.∑I've -- I've searched the -- in the
17∑∑by the bookkeeper or appropriate designee and shall be               17∑∑bookkeeper's area.∑I've searched in the front lobby
18∑∑created for each employee; do you see that, sir?                     18∑∑area, you know, where the -- where I have my clerks. And
19∑∑∑∑A∑∑I do.                                                           19∑∑I've searched in my office and actually I had to -- to
20∑∑∑∑Q∑∑Okay.∑At the time that you took over as                         20∑∑make me an office when I became the sheriff, kind of
21∑∑sheriff in January of 2015, were you aware of any rule               21∑∑establish one, but in no -- in no files have I found
22∑∑or policy or procedure in place requiring that a                     22∑∑their personnel records.
23∑∑personnel file be maintained for every employee of the               23∑∑∑∑Q∑∑And you said that you also had an
24∑∑Knox County Sheriff's Department?                                    24∑∑administrative --
25∑∑∑∑A∑∑I was not aware of such policy.                                 25∑∑∑∑A∑∑Person.
Case: 6:17-cv-00084-REW-HAI   Doc #: 196-77
           The Deposition of SHERIFF MICHAEL Filed:
                                             SMITH, 07/09/19
                                                      taken onPage:
                                                               March8 of
                                                                      28,142018
                                                                            - Page ID#:
                                       8762                                         18..21
                                                               Page 18                                                                  Page 20
∑1∑∑∑∑Q∑∑-- assistant --                                                 ∑1∑∑that of the efforts that you took to discover Sheriff
∑2∑∑∑∑A∑∑Uh-huh.                                                         ∑2∑∑Pickard's?
∑3∑∑∑∑Q∑∑-- search for Sheriff Pickard's file, as well?                  ∑3∑∑∑∑A∑∑Yes.∑Same efforts.
∑4∑∑∑∑A∑∑Yes, I have.                                                    ∑4∑∑∑∑Q∑∑And based upon those efforts, did you ever
∑5∑∑∑∑Q∑∑Well, what is that person's name?                               ∑5∑∑locate former deputy Derek Eubanks' personnel file?
∑6∑∑∑∑A∑∑Gina Smith.∑Yeah.                                               ∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑Q∑∑And are you aware of the efforts that Ms. Gina                  ∑7∑∑∑∑Q∑∑And did you also have your administrative
∑8∑∑Smith took to search for Sheriff Pickard's personnel                 ∑8∑∑assistant search for Mr. Eubanks' file?
∑9∑∑file?                                                                ∑9∑∑∑∑A∑∑Yes, sir.∑I did.
10∑∑∑∑A∑∑Yes, sir.∑I'm very aware.∑I've asked them                       10∑∑∑∑Q∑∑And was she able to find Mr. Eubanks' file?
11∑∑several times to re-look, look, and re-look.∑And --                  11∑∑∑∑A∑∑No.∑She was not.
12∑∑∑∑Q∑∑And where -- to your knowledge, where did Ms.                   12∑∑∑∑Q∑∑Aside from Derek Eubanks and former sheriff
13∑∑Smith look for Mr. Pickard's personnel file?                         13∑∑John Pickard, are you aware of any other personnel files
14∑∑∑∑A∑∑Throughout the sheriff's office.∑Every -- in                    14∑∑of Knox County employees missing?
15∑∑every office in the Sheriff's office, as well as our                 15∑∑∑∑A∑∑No, sir.
16∑∑storage area.                                                        16∑∑∑∑Q∑∑So these are the only two files that you're
17∑∑∑∑Q∑∑Sir, is it your belief that, based upon your                    17∑∑aware -- let me -- strike that question.
18∑∑searching and Ms. Gina Smith's searching, that Sheriff               18∑∑∑∑A∑∑Yeah.
19∑∑Pickard's personnel file has been destroyed?                         19∑∑∑∑Q∑∑At this moment, are Derek Eubanks and John
20∑∑∑∑A∑∑Sir, I'm --                                                     20∑∑Pickard's personnel files the only files that you're
21∑∑∑∑∑∑∑MR. WILLIAMS:∑Objection.∑Speculative.                           21∑∑aware of that are missing at the Knox County Sheriff's
22∑∑∑∑A∑∑-- I'll -- all -- I'm sorry.                                    22∑∑Department?
23∑∑∑∑Q∑∑You can answer.                                                 23∑∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.
24∑∑∑∑∑∑∑MR. WILLIAMS:∑I was just making an objection,                   24∑∑∑∑Q∑∑You can answer.
25∑∑∑∑sir.                                                               25∑∑∑∑∑∑∑THE WITNESS:∑I can answer?

                                                               Page 19                                                                  Page 21
∑1∑∑∑∑A∑∑Okay.∑I -- I -- I -- I can just say that we                     ∑1∑∑∑∑∑∑∑MR. MILLS:∑Yes.
∑2∑∑were unable to locate it in the sheriff's office. I                  ∑2∑∑∑∑A∑∑Sir, I'm not aware -- I'm -- I'm not sure all
∑3∑∑don't know what -- to that point, what happened.                     ∑3∑∑of his previous employees, who he had employed or not,
∑4∑∑∑∑Q∑∑Based upon the searches that you've conducted,                  ∑4∑∑so I really can't answer that exactly.∑∑∑∑Yeah.
∑5∑∑is the personnel -- is Sheriff Pickard's personnel file              ∑5∑∑∑∑Q∑∑But sitting here today, is it fair to say that
∑6∑∑located at the sheriff's department?                                 ∑6∑∑you're unaware of any other missing personnel files?
∑7∑∑∑∑A∑∑No, sir.∑I am unable to find his personnel                      ∑7∑∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.
∑8∑∑file at the sheriff's department.                                    ∑8∑∑∑∑Q∑∑You can answer.
∑9∑∑∑∑Q∑∑And based upon -- and is it fair to say that                    ∑9∑∑∑∑A∑∑I'm unaware.
10∑∑Sheriff Pickard is a close friend of former deputy Derek             10∑∑∑∑Q∑∑And is it your understanding that personnel
11∑∑Eubanks?                                                             11∑∑files at the Knox County Sheriff's Department are
12∑∑∑∑A∑∑All I know is that he was his chief -- Derek                    12∑∑supposed to include commendations and disciplinary
13∑∑Eubanks was his chief deputy under him and I don't know              13∑∑memoranda?
14∑∑how close a friendship they had or any kind of                       14∑∑∑∑A∑∑Yes.∑That's my understanding.∑Yes.
15∑∑relationships that they've had beyond that working                   15∑∑∑∑Q∑∑And that -- and is it your belief that those
16∑∑relationship.                                                        16∑∑types of documents should've been maintained as part of
17∑∑∑∑Q∑∑Is it your understanding that Sheriff Pickard                   17∑∑Sheriff Pickard and Deputy Eubanks' personnel files?
18∑∑is supporting Mr. Eubanks in the upcoming election                   18∑∑∑∑∑∑∑MR. WRIGHT:∑Object to the form.
19∑∑against you?                                                         19∑∑∑∑∑∑∑MR. WILLIAMS:∑I'll join.
20∑∑∑∑A∑∑It's my understanding that he is.∑Correct.                      20∑∑∑∑Q∑∑You can answer.
21∑∑∑∑Q∑∑Okay.∑Have you taken efforts to search for                      21∑∑∑∑A∑∑I can just say as -- as a sheriff, and any of
22∑∑Derek Eubanks' personnel file?                                       22∑∑my employees, I would have that information in their
23∑∑∑∑A∑∑Yes, sir.∑I have.                                               23∑∑personnel file.
24∑∑∑∑Q∑∑And have you taken similar efforts to search                    24∑∑∑∑Q∑∑All right.∑Oh, yeah.∑Again, earlier this
25∑∑for Derek Eubanks' personnel file that you looked to                 25∑∑morning you testified that at the time you took over as
Case: 6:17-cv-00084-REW-HAI   Doc #: 196-77
           The Deposition of SHERIFF MICHAEL Filed:
                                             SMITH, 07/09/19
                                                      taken onPage:
                                                               March9 of
                                                                      28,142018
                                                                            - Page ID#:
                                       8763                                         22..25
                                                               Page 22                                                                 Page 24
∑1∑∑sheriff, you were unaware of any written policies or                 ∑1∑∑∑∑Q∑∑When you became sheriff in 2015, were you
∑2∑∑procedures that were in place at the Knox County                     ∑2∑∑aware of any process that existed at the Knox County
∑3∑∑Sheriff's Department; is that right?                                 ∑3∑∑Sheriff's Department for the oversight of outside
∑4∑∑∑∑A∑∑Yes, sir.∑I'm unaware of -- of those.                           ∑4∑∑training of deputies at the Knox County Sheriff's
∑5∑∑∑∑Q∑∑I'm going to ask for you to look at the                         ∑5∑∑Department?
∑6∑∑Exhibit number 2.∑It's the status update that you                    ∑6∑∑∑∑A∑∑No, sir.∑Unaware.
∑7∑∑likely have seen prior to coming in here today; have you             ∑7∑∑∑∑∑∑∑MR. SLOSAR:∑Can we just -- can I have a
∑8∑∑seen this document before today?                                     ∑8∑∑∑∑minute?∑Is that okay?∑Think we might be done.
∑9∑∑∑∑∑∑∑∑∑∑(EXHIBIT 2 MARKED FOR IDENTIFICATION)                        ∑9∑∑∑∑Hold on.
10∑∑∑∑A∑∑Uh-huh.∑Yes.∑I've signed it.                                    10∑∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 8:58.
11∑∑∑∑Q∑∑Okay.∑Is that your signature at the bottom?                     11∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
12∑∑∑∑A∑∑Yes, sir.                                                       12∑∑∑∑∑∑∑VIDEOGRAPHER:∑Back on record at 9:00.
13∑∑∑∑Q∑∑Okay.∑From looking at this document, are you                    13∑∑BY MR. SLOSAR:
14∑∑able to determine when you signed this document?                     14∑∑∑∑Q∑∑Sheriff Smith, earlier, a few minutes ago, you
15∑∑∑∑A∑∑I signed it on the 9th of March, 2015.                          15∑∑testified that when you became sheriff you had to build
16∑∑∑∑Q∑∑Okay.∑And can you tell me the reason for why                    16∑∑your own office or something like that; what --
17∑∑this document was created?                                           17∑∑∑∑A∑∑Well, I mean --
18∑∑∑∑A∑∑I think through a Department of Criminal                        18∑∑∑∑Q∑∑-- what happened?
19∑∑Justice training that we were required to on any kind of             19∑∑∑∑A∑∑-- I -- I -- we had to get computers for it
20∑∑change of office personnel, that we are required to                  20∑∑and there was -- there was really no per se sheriff
21∑∑submit this form.                                                    21∑∑office.∑I mean, it was a -- my -- my little office
22∑∑∑∑Q∑∑Okay.∑And is it fair to say that this form                      22∑∑within -- inside the office, so I had to kind of create
23∑∑sort of formalized the shift in guard between Sheriff                23∑∑one.
24∑∑Pickard and yourself?                                                24∑∑∑∑Q∑∑Prior to you becoming sheriff, are you aware
25∑∑∑∑A∑∑Yes, sir.∑That's my understanding of it, sir.                   25∑∑of any internal office that John Pickard maintained

                                                               Page 23                                                                 Page 25
∑1∑∑Yes.                                                                 ∑1∑∑there at --
∑2∑∑∑∑Q∑∑Okay.∑Sheriff Smith, earlier this morning you                   ∑2∑∑∑∑A∑∑I -- I'm not aware, sir.
∑3∑∑testified that, to your knowledge, there were no written             ∑3∑∑∑∑Q∑∑Earlier you talked about the -- you spoke
∑4∑∑policies or procedures in place in the Knox County                   ∑4∑∑about the efforts that you took to find the personnel
∑5∑∑Sheriff's Department when you first became sheriff in                ∑5∑∑files of Sheriff Pickard and Deputy Eubanks; do you
∑6∑∑2015; is that right?                                                 ∑6∑∑recall testifying about that?
∑7∑∑∑∑A∑∑I were -- I were -- I was unable to find those                  ∑7∑∑∑∑A∑∑I do.
∑8∑∑policies and procedures.∑If they existed, I couldn't                 ∑8∑∑∑∑Q∑∑Okay.∑When you were searching for these
∑9∑∑find them.                                                           ∑9∑∑files, did you discover other people's personnel files?
10∑∑∑∑Q∑∑Okay.∑At the time you became sheriff, were                      10∑∑∑∑A∑∑I did.∑Yes.
11∑∑you aware of any unwritten policies or procedures that               11∑∑∑∑Q∑∑And were some of those personnel files that
12∑∑were in place at the Knox County Sheriff's Department?               12∑∑you discovered in place from the prior administration?
13∑∑∑∑A∑∑No, sir.                                                        13∑∑∑∑A∑∑They were.
14∑∑∑∑Q∑∑At the time that you became sheriff in 2015,                    14∑∑∑∑∑∑∑MR. SLOSAR:∑Okay.∑We don't have anything
15∑∑were you aware of any training that took place at the                15∑∑∑∑further.
16∑∑Knox County Sheriff's Department on how to handle                    16∑∑∑∑∑∑∑VIDEOGRAPHER:∑Off the record at 9:01, and
17∑∑criminal investigations?                                             17∑∑∑∑that concludes the deposition.
18∑∑∑∑A∑∑No, sir.∑I -- I -- I'm not aware of that.                       18∑∑∑∑∑∑∑MR. SLOSAR:∑I'm just -- I'm -- do you guys
19∑∑∑∑Q∑∑When you became sheriff in 2015, were you                       19∑∑∑∑have anything?∑∑∑I'm sorry.∑I --
20∑∑aware of any formalized process for how Sheriff Pickard              20∑∑∑∑∑∑∑MR. WRIGHT:∑I don't have any here.
21∑∑would supervise employees under his command?                         21∑∑∑∑∑∑∑MR. SLOSAR:∑I know you're not going to have
22∑∑∑∑A∑∑No, sir.                                                        22∑∑∑∑anything.∑Do you guys have questions?
23∑∑∑∑∑∑∑MR. WILLIAMS:∑Object to the form.∑Sorry.∑Go                     23∑∑∑∑∑∑∑MS. KINCER:∑No questions.
24∑∑∑∑ahead.                                                             24∑∑∑∑∑∑∑MR. SLOSAR:∑Okay.
25∑∑∑∑A∑∑I -- no, sir.∑I'm unaware.                                      25∑∑∑∑∑∑∑MR. FARAH:∑Go.
     Case: 6:17-cv-00084-REW-HAI   Doc #:MICHAEL
              The Deposition of SHERIFF   196-77 SMITH,
                                                   Filed: 07/09/19 Page: 10
                                                          taken on March 28,of2018
                                                                               14 - Page
                                         ID#: 8764                                     26..27
                                                               Page 26
∑1∑∑(DEPOSITION CONCLUDED AT 9:01 A.M.)
∑2
∑3
∑4
∑5
∑6
∑7
∑8
∑9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                               Page 27
∑1∑∑∑∑∑∑∑∑∑∑CERTIFICATE OF REPORTER
∑2∑∑∑∑∑∑∑∑COMMONWEALTH OF KENTUCKY AT LARGE
∑3
∑4∑∑I do hereby certify that the witness in the foregoing
∑5∑∑transcript was taken on the date, and at the time and
∑6∑∑place set out on the Title page here of by me after
∑7∑∑first being duly sworn to testify the truth, the whole
∑8∑∑truth, and nothing but the truth; and that the said
∑9∑∑matter was recorded stenographically and mechanically by
10∑∑me and then reduced to typwritten form under my
11∑∑direction, and constitutes a true record of the
12∑∑transcript as taken, all to the best of my skill and
13∑∑ability.∑I certify that I am not a relative or employee
14∑∑of either counsel, and that I am in no way interested
15∑∑financially, directly or indirectly, in this action.
16
17
18
19
20
21
22∑∑JESSICA VAN-TILBURG,
23∑∑COURT REPORTER/NOTARY
24∑∑COMMISSION EXPIRES:∑06/28/2020
25∑∑SUBMITTED ON:∑04/16/2018
Case:
  The6:17-cv-00084-REW-HAI   Doc #: 196-77
      Deposition of SHERIFF MICHAEL  SMITH, Filed:
                                            taken 07/09/19
                                                   on March Page: 11 of 14 - Page
                                                            28, 2018
                                  ID#: 8765                            28

                   administrative    Broughton 8:1    County 7:8,16      deputy's 14:3
 Exhibits           17:10,24 20:7                      9:21,22,24
                                     build 24:15                         Derek 7:15
                                                       10:4,11,25
                   affirm 8:5                                             19:10,12,22,25
EXHIBIT 1                            Bunch 7:20        11:3,10,24
                                                                          20:5,12,19
                   ahead 23:24                         13:18,25 14:16
EXHIBIT 2                                              15:24 16:3,10,    Derrick 7:19
                   Amanda 7:8,               C
                                                       15,24 17:1
                    13                                                   designee
        1                                              20:14,21 21:11
                                     captain 14:6                         15:17
                   area 17:17,18                       22:2 23:4,12,16
                    18:16            case 8:15         24:2,4            destroyed
1 9:25 10:10,12
                                                                          18:19
                   assistant 18:1    chance 11:17     court 7:4,9 8:4,
17 15:7
                    20:8              12:12            9 9:10            determine
17-cv-84 7:10                                                             9:11 22:14
                   assume 8:24       change 22:20     create 24:22
                    11:15
                                                      created 15:18      DIRECT 8:10
        2                            chief 14:2,5
                   attorney 9:10,     19:12,13         22:17             disciplinary
                    15                                                    21:12
2 22:6,9                             Christopher      criminal 22:18
                   aware 10:24        7:17             23:17             discover 20:1
2014 15:7           11:2 15:21,25                                         25:9
                                     City 8:1         current 12:13,
2015 9:25 10:6,     16:13 18:7,10
                                                       18 14:5           discovered
 8,24 11:4 15:21    20:13,17,21      clerks 17:18                         25:12
 16:2 22:15         21:2 23:11,15,
 23:6,14,19 24:1    18,20 24:2,24    close 19:10,14           D          District 7:9,10
                    25:2             Cody 7:21
2018 7:5                                                                 document
                                                      Dallas 7:22         22:8,13,14,17
28th 7:4                             command
                           B          14:17 23:21     day 7:4            documents
                                     commendatio      Defendant           17:10 21:16
        8          Back 24:12
                                     ns 21:12          7:15              doubt 9:8
                   Barboursville
8:40 7:5                             computers        Defendants
                    8:1
                                      24:19            7:20,22                   E
8:58 24:10         based 18:17
                                     CONCLUDED        department
                    19:4,9 20:4
                                      26:1             9:21 11:1,3,10    earlier 21:24
        9          began 9:25                          13:19,25 14:17     23:2 24:14 25:3
                                     concludes         15:24 16:3,10,
9:00 24:12         beginning          25:17            15,24 17:1        Eastern 7:10
                    10:6
                                     conducted         19:6,8 20:22      effect 10:15,25
9:01 25:16 26:1
                   behalf 7:15,19,    16:25 19:4       21:11 22:3,18      11:25 13:5
9th 22:15           22,25                              23:5,12,16         14:20
                                     consult 9:14      24:3,5
                   belief 18:17                                          efforts 8:16
        A           21:15            contents         deposition 7:7      18:7 19:21,24
                                      11:20,22,24      9:9 11:5 12:12     20:1,3,4 25:4
                   believed 13:17     12:5             25:17 26:1
a.m. 7:5 26:1                                                            elected 9:23
                   bookkeeper        continue 9:4     deputies 14:9
access 14:15,       15:17                                                election 19:18
 17                                  copy 12:12,13     24:4
                   bookkeeper's       14:2            deputies'          Elliot 7:12 8:14
acting 16:19        17:17
                                     correct 15:8      14:13,14          employed 21:3
additional         bottom 22:11       16:20 17:3,4    deputy 14:3,5,     employee
 12:3
                   break 9:19         19:20            7,17 19:10,13      15:18,23 16:3
administration                                         20:5 21:17 25:5
                   Brian 7:23        Counsel 7:11                        employees
 13:6 25:12
Case:
  The6:17-cv-00084-REW-HAI   Doc #: 196-77
      Deposition of SHERIFF MICHAEL  SMITH, Filed:
                                            taken 07/09/19
                                                   on March Page: 12 of 14 - Page
                                                            28, 2018
                                  ID#: 8766                            29

 16:4,7,9 20:14    formalized        11:16             15:24 16:3,10,    MARKED
 21:3,22 23:21      22:23 23:20                        15,23 17:1         10:12 22:9
                                    Inn 7:6
                                                       20:14,21 21:11
establish          found 17:21                                           matter 7:7
                                    inside 24:22       22:2 23:4,12,16
 17:21
                   friend 19:10                        24:2,4            Mefford 7:22
                                    internal 24:25
et al 7:8
                   friendship                                            memoranda
                                    investigations            L
Eubanks 7:15,       19:14                                                 21:13
                                     23:17
 23 19:11,13,18
                   front 17:17                                           Mike 7:7,18,25
 20:12,19 25:5                      involved 13:7     Lacee 7:2
                                                                         Mills 7:17
Eubanks'                            issue 12:21       lawyer 12:14
                           G                                              12:18,20,24
 19:22,25 20:5,
                                                      left 16:24          13:1 21:1
 8,10 21:17
                   Gina 18:6,7,18           J
                                                      letter 15:16       minute 24:8
Everett 14:6
                   give 8:5 9:19                                         minutes 24:14
EXAMINATIO                          Jackie 7:23       Licha 7:25
                    12:13
N 8:10                              January 9:25      limited 8:16       missing 20:14,
                   Good 8:12,13                                           21 21:6
exhibit 10:10,                       10:8,23 11:4
                                                      listed 12:4
 11,12 22:6,9      guard 22:23       15:7,21 16:2                        moment 20:19
                                                      litigation 16:23
existed 23:8       guys 25:18,22    Jason 7:14,20                        morning 8:12,
 24:2                                                 lobby 17:17         13,16 9:16
                                    Jessica 7:3
                           H                          locate 17:12        21:25 23:2
expect 9:3                          John 10:3 15:7
                                                       19:2 20:5
                                     20:13,19 24:25
                   Hampton 7:6                        located 7:6                N
        F                           Johnson 7:23
                   hand 8:3                            19:6
                                     14:6
                                                                         name's 8:14
fair 8:25 19:9     handle 23:16                       London 7:6
                                    join 21:19
 21:5 22:22                                                              nod 9:5
                   happened                           looked 17:11
                                    Jonathan 7:13
familiar 10:5,7     19:3 24:18                         19:25             number 7:10
                                    Joseph 7:23                           10:10 22:6
Farah 7:25         happy 8:22
 25:25              9:19            Justice 22:19             M
                                                                                 O
Faris 7:24         head 9:5
                                            K         maintain 11:9,
file 8:18 15:16,   hear 9:8                            10 16:19          object 9:12
 23 16:2,6,14,                                                            20:23 21:7,18
 19,23 17:2,7      hold 9:21 24:9   Kelly 7:23        maintained
                                                                          23:23
 18:3,9,13,19                                          14:1 15:16,23
                   Hoskins 7:8,13   Kentucky 7:6,      16:2,9,14 21:16   objection 9:11
 19:5,8,22,25                        10
 20:5,8,10 21:23                                       24:25              18:21,24
                           I        Kincer 7:21
files 16:9                                            make 9:10          objections 9:8
                                     25:23
 17:11,12,21                                           17:20
                   IDENTIFICATI                                          office 9:25
 20:13,16,20                        kind 17:20        making 18:24        10:16,17,23
                   ON 10:12 22:9     19:14 22:19
 21:6,11,17                                                               11:9 14:2,3,4,
 25:5,9,11         identify 7:11     24:22            manual 11:6,
                                                                          13 17:9,15,19,
                                                       14 12:2 15:6
find 8:17 19:7                      knowledge                             20 18:14,15
                   include 21:12
 20:10 23:7,9                        10:18 18:12      manual's            19:2 22:20
 25:4              incorporated      23:3              14:14              24:16,21,22,25
                    11:18
form 20:23                          Knox 7:8,16       March 7:5          older 17:10
 21:7,18 22:21,    information       9:21,22,23        22:15
                    21:22
                                                                         orders 12:1
 22 23:23                            10:4,11,25
                                                      Mark 7:22
                   initiated 10:8    11:3,10,24                          outbuilding
                                     13:18,25 14:16                       17:9
Case:
  The6:17-cv-00084-REW-HAI   Doc #: 196-77
      Deposition of SHERIFF MICHAEL  SMITH, Filed:
                                            taken 07/09/19
                                                   on March Page: 13 of 14 - Page
                                                            28, 2018
                                  ID#: 8767                            30

oversight 24:3      22:1 23:4,8,11    recently 13:17      15,19,22 17:2,    Smith's 18:18
                                                          6,20 18:3,8,18
                   policy 11:16       record 7:11                           solemnly 8:4
                                                          19:5,10,17
        P           12:2,18 15:22,     9:10 24:10,11,
                                                          20:1,12 21:17,    sort 22:23
                    25                 12 25:16
                                                          21 22:1,23
part 21:16                                                                  Speculative
                   position 9:20      records 15:11       23:2,5,10,14,
                                                                             18:21
party 13:13                            17:22              19,20 24:1,14,
                   previous 21:3
                                                          15,20,24 25:5     spoke 25:3
pending 7:9                           refer 10:9
                   prior 10:21                           sheriff's 9:21     state 9:20
people's 25:9       11:5 16:8 17:1    relationship
                                                          10:25 11:3,10
                    22:7 24:24         19:16
                                                          13:19,25 14:4,    States 7:9
perfectly 8:20      25:12
                                      relationships       16 15:24 16:3,    status 22:6
Person 17:25       problems 9:3        19:15              10,15,24 17:1
                                                          18:14,15 19:2,    steps 17:5
person's 18:5      procedure          replacing 10:2      6,8 20:21 21:11   storage 18:16
personally          12:2 15:22                            22:3 23:5,12,16
                                      reporter 7:4
 17:8                                                     24:3,4            strike 20:17
                   procedures          8:3,4,9
personnel           10:5,11,14,18,                       shift 22:23        stuff 12:20
                                      represent 7:18
 8:17 15:11,16,     21,25 11:2,6,
                                       8:14              short 9:16         submit 22:21
 23 16:2,6,9,14,    11,13,16,24
 19,23 17:2,6,      12:4,13,17,20,    require 16:18      should've          supervise
 10,22 18:8,13,     24 13:18,24                                              23:21
                                      required            21:16
 19 19:5,7,22,25    14:8,18 15:6
                                       22:19,20          show 12:18         supporting
 20:5,13,20         16:17 22:2
                    23:4,8,11                                                19:18
 21:6,10,17,23                        requiring          signature
 22:20 25:4,9,11                       15:22                                supposed
                   PROCEEDING                             22:11
                                                                             21:12
Pickard 7:15       S 7:1              respect 8:23       signed 15:6
 10:3 13:16        process 23:20      review 11:17        22:10,14,15       swear 8:4
 15:1,7 16:11,22    24:2               14:15             similar 9:6        sworn 8:3
 19:10,17 20:13
 21:17 22:24       produce 12:14      room 14:13,14       19:24
 23:20 24:25                                             sir 8:2 10:9,11,        T
                   promise 9:15       rule 15:21
 25:5                                                     17,20,22 11:12
                   providing                              13:21,23 14:11,   table 11:20,22,
Pickard's 8:17      12:21                     S
 13:5 17:2,6                                              19,22 15:18        23 12:5
 18:3,8,13,19                                             16:13,16 17:3,
                                      search 16:25                          talked 25:3
 19:5 20:2,20              Q                              8,16 18:10,17,
                                       17:6 18:3,8        20,25 19:7,23     talking 17:12
place 10:5 12:4                        19:21,24 20:8      20:9,15 21:2
 13:18 15:22       question 8:21,                                           Taylor 7:13
                                                          22:4,12,25
 16:18 22:2         24 15:2 20:17     searched 17:8,
                                       15,16,17,19
                                                          23:13,18,22,25    technician 7:3
 23:4,12,15        questions                              24:6 25:2
 25:12              8:16,20 9:4       searches 19:4                         tend 8:20
                    13:20 25:22,23
                                                         sitting 21:5
plaintiffs 7:12                       searching                             testified 13:16
 8:15                                  18:18 25:8
                                                         situation 13:8      16:22 21:25
                           R                                                 23:3 24:15
point 19:3                            set 14:7           Slosar 7:12
                                                          8:11,14 13:2      testifying 25:6
policies 10:5,     raise 8:2          Shawna 7:21         24:7,13 25:14,
 7,10,14,18,19,                                           18,21,24
                                                                            testimony 8:5
 24 11:2,6,11,     re-look 18:11      sheriff 7:7                            15:14
 13,24 12:3,13,                        8:12,17 9:22,24   Smith 7:7,18
                   reason 22:16        10:1,3,4 13:5,     8:12 9:20 18:6,
                                                                            Tilburg 7:3
 16,24 13:18,24
 14:8,18 15:5,     recall 12:7 25:6    16 14:21 15:1,     8,13 23:2 24:14   time 7:5 9:14
 13,15 16:17,18                        21 16:1,8,11,                         10:1,15,23 11:8
Case:
  The6:17-cv-00084-REW-HAI   Doc #: 196-77
      Deposition of SHERIFF MICHAEL  SMITH, Filed:
                                            taken 07/09/19
                                                   on March Page: 14 of 14 - Page
                                                            28, 2018
                                  ID#: 8768                            31

 14:25 15:3,20
 16:1,24 21:25             V
 23:10,14
times 18:11        validity 9:11

today 7:3,4        Van 7:3
 9:11 10:6 11:5,   verbally 9:4
 25 12:4 16:18
 17:2 21:5 22:7,   video 7:3
 8
top 15:10                  W

topics 12:9
                   washroom
Townsend 7:2        9:15

training 22:19     Weber 7:21
 23:15 24:4
                   Williams 7:14
truth 8:6,7         18:21,24 20:23
                    21:7,19 23:23
turn 15:9
                   working 19:15
types 21:16
                   Wright 7:19
                    21:18 25:20
     U
                   written 11:11
Uh-huh 11:21        13:24 14:8,18
 18:2 22:10         22:1 23:3

unable 17:12
 19:2,7 23:7               Y

unaware 21:6,      York 7:20
 9 22:1,4 23:25
 24:6
understand
 8:21 13:11,15
 15:4,14
understanding
 14:25 15:5
 16:25 19:17,20
 21:10,14 22:25
understood
 8:25 16:18
United 7:9
unwritten
 23:11
upcoming
 19:18
update 22:6
